Citation Nr: 1455203	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES
1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2014, the Board remanded this case for the Veteran to be afforded a Board hearing which was subsequently held via video conference before the undersigned in July 2014.  This case has been transferred to the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Board hearing, the Veteran testified that the record does not contain his post-service treatment records for his knees from the Sunrise Health Center in Loveland, Colorado by Dr. Harris.  These records should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

The Veteran was afforded a VA audiological examination in August 2011.  The examiner opined that the Veteran's tinnitus was less likely than not related to military service.  The rationale for the opinion was that the onset of the tinnitus occurred after service.  The Veteran had reported a post-service onset.  However, at his Board hearing and in correspondence of record, the Veteran indicated that he had suffered from tinnitus since military service when he was exposed to loud weaponry noises.  A July 2011 Deferred Rating Decision noted that the Veteran's DD Form 214 reflected that he had earned the Sharpshooter M-16 badge and that  he asserted tinnitus from training/maneuvers in the military  The RO indicated that the Veteran did have noise exposure during this basic training time and "certainly enough to have earned that badge."  The Board finds that the VA medical opinion is insufficient since the Veteran's contentions of having tinnitus since service were not considered.  Thus, an addendum must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Sunrise Health Center in Loveland, Colorado by Dr. Harris.  All development efforts should be associated with the record.

2.  Obtain a medical addendum from the examiner who conducted the August 2011 VA audiological examination, or, if unavailable, from another examiner.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that current tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should acknowledge the Veteran's history of acoustic trauma during service as well as his contentions that tinnitus had its onset during service.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

